         Case 1:20-cv-04160-JGK Document 17 Filed 06/25/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 HACHETTE BOOK GROUP, HARPERCOLLINS
 PUBLISHERS, LLC, JOHN WILEY & SONS,                          20-cv-04160-JGK
 INC., and PENGUIN RANDOM HOUSE, LLC,
                                                              MOTION FOR ADMISSION
                          Plaintiffs,                         PRO HAC VICE

          v.

 INTERNET ARCHIVE and DOES 1 through 5,
 inclusive,

                         Defendants.


       Pursuant to Rule 1.3(c) of the Local Civil Rules of the United States Courts for the
Southern and Eastern Districts of New York, I, Cara L. Gagliano, hereby move this Court for an
Order for admission to practice Pro Hac Vice to appear as counsel for Defendant Internet Archive
in the above-captioned action.
       I am a member in good standing of the bar of California, and there are no pending
disciplinary proceedings against me in any state or federal court. I have never been convicted of a
felony. I have never been censured, suspended, disbarred or denied admission or readmission by
any court. I have attached a declaration pursuant to Local Rule 1.3(c).


 DATED: June 25, 2020                       Respectfully submitted,

                                            By:       /s/ Cara Gagliano                n
                                                       Cara L. Gagliano
                                                ELECTRONIC FRONTIER FOUNDATION
                                                815 Eddy Street
                                                San Francisco, CA 94109
                                                Telephone: (415) 436-9333
                                                Facsimile: (415) 436-9993
                                                cara@eff.org




                                                  1
